Appeal from an order of the Family Court, Onondaga County (David G. Klim, J.), entered December 6, 2004 in a proceeding pursuant to Family Court Act article 8. The order dismissed the family offense petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order dismissing her Family Court Act article 8 petition without prejudice, petitioner contends that she presented sufficient evidence establishing that respondent abused her. We reject that contention. Petitioner failed to meet her burden of establishing, by a fair preponderance of the “competent, material and relevant evidence” (Family Ct Act § 834; see § 832), that respondent committed acts constituting the family offenses of harassment in the first degree or reckless endangerment in the first or second degrees within the meaning of the Penal Law (see Family Ct Act § 812 [1]; Penal Law §§ 120.20, 120.25, 240.25). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.